NO.  07-10-0063-CR
                                                             
                                                   IN
THE COURT OF APPEALS
 
                                       FOR THE
SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                      PANEL
B
 
                                                                 JULY
21, 2010
                                            ______________________________
 
                                                         ISRAEL LEE DELEON, 
 
                                                                                                            Appellant
 
                                                                             v.
 
                                                        THE STATE OF TEXAS, 
 
                                                                                                            Appellee
                                           _______________________________
 
                         FROM THE 242ND DISTRICT
COURT OF HALE COUNTY;
 
                                  NO.  B17518-0801; HON. ED SELF, PRESIDING
                                           _______________________________
 
Anders Opinion
_______________________________
 
Before QUINN, C.J., and CAMPBELL and
HANCOCK, JJ.
            Appellant
Israel Lee DeLeon was placed on deferred adjudication
after pleading guilty to the offense of burglary of a habitation.  The State sought to have his guilt
adjudicated and after a hearing, the court revoked appellant’s probation,
adjudicated his guilt, and sentenced him to fifteen years confinement. 
            Appellant’s appointed counsel has
filed a motion to withdraw, together with an Anders1 brief, wherein he
certifies that, after diligently searching the record, he has concluded that
the appeal is without merit.  Along with
his brief, appellate counsel has attached a copy of a letter sent to appellant
informing him of counsel’s belief that there was no reversible error and of
appellant’s right to file a response or brief pro se.  By letter dated May 21, 2010, this court
also notified appellant of his right to file his own brief or response and set June
21, 2010, as the deadline to do so.  To
date, we have received no response. 
            In compliance with the principles
enunciated in Anders, appellate counsel discussed potential areas for
appeal.  They include 1) the original
plea of guilty and  2)
the sufficiency of the evidence to support an adjudication of guilt.  Counsel has explained why they lack merit. 
We
have also conducted our own review of the record to assess the accuracy of
appellate counsel’s conclusions and to uncover any error pursuant to Stafford
v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991).  Our own review has also failed to reveal any
reversible error.  
            Accordingly, the motion to withdraw
is granted, and the judgment is affirmed.2
 
                                                                                    Brian
Quinn 
                                                                                   Chief Justice
Do not publish.   




1Anders
v. California, 386
U.S. 738, 744-45, 87 S.Ct. 1396, 18 L. Ed. 2d 493 
(1967).



2Appellant has the
right to file a pro se petition for discretionary review from this
opinion.